UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1487


JEROME JULIUS BROWN,

                Plaintiff - Appellant,

          v.

MOTOROLA MOBILITY INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01514-GBL-IDD)


Submitted:   October 1, 2014                 Decided:   October 8, 2014


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerome Julius Brown appeals the district court’s order

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    See Brown v. Motorola Mobility Inc., No. 1:13-

cv-01514-GBL-IDD (E.D. Va. Feb. 11, 2014).                   We dispense with

oral   argument   because      the    facts   and   legal     contentions    are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2